Exhibit 99.1 PUMP ENGINEERING, LLC AUDITED CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 20, 2009 CONTENTS PAGE INDEPENDENT AUDITOR’S REPORT 3 CONSOLIDATED BALANCE SHEET 4 CONSOLIDATED STATEMENT OF OPERATIONS 5 CONSOLIDATED STATEMENT OF MEMBERS’ EQUITY 6 CONSOLIDATED STATEMENT OF CASH FLOWS 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 8-15 SUPPLEMENTARY INFORMATION: CONSOLIDATED SCHEDULE OF COST OF SALES 16 CONSOLIDATED SCHEDULE OF SELLING EXPENSES 17 CONSOLIDATED SCHEDULE OF ADMINISTRATIVE EXPENSES 18 CONSOLIDATED SCHEDULE OF RESEARCH AND DEVELOPMENT EXPENSES 19 INDEPENDENT AUDITOR'S REPORT Board of Directors Pump Engineering, LLC New Boston, MI We have audited the accompanying consolidated balance sheet of Pump Engineering, LLC (the Company) as of December 20, 2009, and the related consolidated statement of operations, members’ equity and cash flows for the period from January 1, 2009 through December 20, 2009.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based upon our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of December 20, 2009, and the results of its consolidated operations and its consolidated cash flows for the period from January 1, 2009 through December 20, 2009 in conformity with accounting principles generally accepted in the United States of America. February 10, 2010 Gilmore, Jasion& Mahler LTD PUMP ENGINEERING, LLC CONSOLIDATED BALANCE SHEET December 20, 2009 ASSETS Current assets Cash and cash equivalents $ 845,008 Accounts receivable - trade, net of allowance for doubtful accounts of $65,743 742,086 Inventories 2,942,612 Prepaid expenses and other assets 249,757 Total current assets 4,779,463 Property and equipment Building and building improvements 3,194,447 Machinery and equipment 2,546,036 Patterns, tools, jigs and fixtures 772,130 Office equipment and fixtures 592,922 Total cost 7,105,535 Less: allowance for depreciation and amortization (2,283,100 ) Net property and equipment 4,822,435 Other assets Construction in process 656,970 Patents, net of accumulated amortization of $202,347 87,734 Total other assets 744,704 Total assets $ 10,346,602 -3- LIABILITIES AND MEMBERS' EQUITY Current liabilities Checks in excess of bank balance $ 70,705 Accounts payable 1,302,368 Current portion of long-term debt 271,244 Current portion of capital lease obligations 175,047 Accrued liabilities Accrued compensation and related payroll taxes 182,356 Accrued warranty 266,721 Customer deposits 3,574,233 Total current liabilities 5,842,674 Long-term liabilities Long-term commitment 45,000 Long-term debt - net of current portion 1,577,902 Capital lease obligations - net of current portion 371,044 Net long-term liabilities 1,993,946 Total liabilities 7,836,620 Equity Members' equity 2,509,982 Total liabilities and members' equity $ 10,346,602 The accompanying notes are an integral part of these financial statements. -4- PUMP ENGINEERING, LLC STATEMENT OF CONSOLIDATED OPERATIONS For the Period from January 1, 2009 through December 20, 2009 Sales $ 7,460,718 Cost of sales 4,787,485 Gross profit 2,673,233 Selling, administrative and research and development expenses Selling expenses 1,831,546 Administrative expenses 1,628,002 Research and development expenses 622,420 Total selling, administrative, and research and development expenses 4,081,968 Operating loss (1,408,735) Other income (expense) Interest expense (101,318) Interest income 10,914 Net other expense (90,404) Net loss $ (1,499,139) The accompanying notes are an integral part of these financial statements. -5- PUMP ENGINEERING, LLC CONSOLIDATED STATEMENT OF MEMBERS' EQUITY For the Period Ended December 20, 2009 Preferred Common Total Member Equity Member Equity Equity Balance, January 1, 2009 $ 0 $ 0 $ 0 Capital contributions 2,410,000 2,148,429 4,558,429 Retirement of common member units (35,200 ) (35,200 ) Distributions (196,268 ) (317,840 ) (514,108 ) Net loss (179,094 ) (1,320,045 ) (1,499,139 ) Balance, December 20, 2009 $ 2,034,638 $ 475,344 $ 2,509,982 The accompanying notes are an integral part of these financial statements. -6- PUMP ENGINEERING, LLC CONSOLIDATED STATEMENT OF CASH FLOWS For the Period from January 1, 2009 through December 20, 2009 Cash flows from operating activities Net loss (1,499,139 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 393,707 Change in provision for doubtful accounts 4,160 Changes in operating assets and liabilities: (Increase) decrease in: Accounts receivable - trade 380,403 Inventories (1,052,343 ) Prepaid expenses and other assets (219,283 ) Deposits 77,166 Increase in: Accounts payable 784,879 Accrued liabilities 171,202 Customer deposits 3,293,300 Other long-term liabilities 45,000 Net cash provided by operating activities 2,379,052 Cash flows from investing activities Purchases of property and equipment (3,863,245 ) Payments for construction in process (656,970 ) Net cash used in investing activities (4,520,215 ) Cash flows from financing activities Checks in excess of bank balance 70,705 Proceeds from long-term debt 1,964,530 Payments on long-term debt (881,010 ) Payments on capital lease obligations (167,131 ) Line of credit - net (234,807 ) Member contributions 2,410,000 Distributions to members (269,796 ) Retirement of common member units (35,200 ) Net cash provided by financing activities 2,857,291 Net increase in cash 716,128 Cash and cash equivalents at beginning of period 128,880 Cash and cash equivalents at end of period 845,008 Supplemental disclosure of cash flow information Cash paid during the period for interest 101,318 Supplemental disclosure of non-cash financing transactions: Distribution of building to common members 244,312 Contribution of common members' capital as a result of a change in equity structure 2,148,429 The accompanying notes are an integral part of these financial statements. -7- PUMP ENGINEERING, LLC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 20, 2009 Note 1–Significant accounting policies Principles of consolidation Pump Engineering, LLC (the Company) is a Michigan Limited Liability Company.The consolidated financial statements include the accounts of the Company and its wholly owned subsidiary: PEI Agent Inc.All material intercompany balances and transactions have been eliminated. Nature of operations The Company, develops and produces pumping equipment and turbines designed to desalinate salt water.These products are sold to customers throughout Europe, Australia, India, Asia, the Caribbean, the Middle East and the United States. EffectiveJanuary 1, 2009Pump Engineering, Inc. converted the organizational structure from a Corporation, to a Limited Liability Corporation (LLC), Pump Engineering, LLC.
